t c summary opinion united_states tax_court fedor ratnikov petitioner v commissioner of internal revenue respondent docket no 3770-07s filed date fedor ratnikov pro_se justin d scheid for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the sole issue for decision is whether salary payments petitioner received during and from rutgers university are exempt from federal_income_tax under the convention for the avoidance of double_taxation u s -russ date tax_treaties cch par treaty background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in illinois when he filed his petition for at least three decades rutgers the state university of new jersey rutgers has received grants from the national science foundation nsf and has contributed its own funds to send personnel predominantly faculty and students to conduct research in elementary particle physics at fermi national accelerator laboratory fermilab near batavia illinois close to chicago a significant feature of fermilab is the tevatron a powerful particle accelerator miles in circumference on date at the invitation of rutgers petitioner a citizen of the russian federation entered the united_states under exchange visitor status on a j-1 visa petitioner’s entrance document from the united_states information agency shows that he was joining an existing rutgers research program as a postdoctoral research scholar in the area of high- energy experimental physics to promote the general interests of international education and cultural exchange the document signed by the associate director of rutgers’s center for international faculty and student services notes that rutgers agreed to pay petitioner dollar_figure for the first year of research date to date and that petitioner had not secured funding from any other source petitioner promptly began conducting research for rutgers at fermilab and settled nearby one year later petitioner’s wife joined him in the united_states and she began working directly for fermilab throughout the years at issue they continued to reside in illinois and continued to work at fermilab in date petitioner began employment with the university of maryland college park however he continued to reside near and conduct research at fermilab rutgers maintained petitioner’s appointments at fermilab through annual 1-year employment contracts in a letter dated date rutgers’s dean of educational initiatives offered to hire petitioner for date through date at the rank of research associate in the department of physics and astronomy in the faculty of arts and sciences the letter states that rutgers’s hiring is a grant-funded appointment contingent on the availability of funds to support it the dean enclosed with the letter a copy of rutgers’s faculty employment agreement for petitioner to sign petitioner had no teaching responsibilities rutgers provided petitioner with its standard vacation sick leave and retirement benefits rutgers’s grant proposal to nsf for the 3-year period starting date consisted of four main ongoing projects and the completion of two earlier projects however because of nsf streamlining of proposal requirements rutgers combined the projects into one broad proposal entitled experimental research in elementary particle physics rutgers requested a total of dollar_figure from nsf based on annual requests of dollar_figure dollar_figure and dollar_figure the proposal noted that rutgers’s science faculty had requested their university to contribute about dollar_figure per year of its own funds to directly support the projects rutgers’s proposal listed senior physicists as leading its overall research effort of which petitioner was not one rutgers’s four main projects were the observation of the highest-energy cosmic rays with the fly’s eye detector operation and upgrade of the cdf collider detector at fermilab preparation of the cms compact muon solenoid for future operation at cern acronym for conseil européen pour la recherche nucléaire european organization for nuclear research and preparation of chemical-vapor-deposition diamond detectors for the cms although petitioner was not one of the senior physicists rutgers did list him in the technical detail section of the second main project the cdf operation and upgrade the detail listed in apparently the order of responsibility seven senior physicists one professional staff member five doctoral researchers including petitioner four graduate students and three undergraduate summer students the detail further highlighted five rutgers senior personnel who are key members of the leadership of the cdf collaboration including petitioner as follows postdoc fedor ratnikov heads the tau working group in cdf and has written the backbone of the tau finding and triggering code for the experiment the cdf project incorporated collaboration from about physicists from around the world specifically petitioner was responsible for leading a group of about people who were supporting the data handling for the tau particles reconstruction experiment this group made it possible for the experiment to store petabytes of data petitioner reported to dr terence watts the head of the rutgers cdf data handling group who was based in new brunswick new jersey but petitioner exercised independent discretion day to day and he presented findings at international conferences beijing in san diego in and samar the philippines in rutgers paid petitioner biweekly for and rutgers issued petitioner forms w-2 wage and tax statement reporting that petitioner had federal taxable wages tips other compensation of dollar_figure and dollar_figure respectively before preparing his federal_income_tax return petitioner consulted a certified_public_accountant c p a recommended by his colleagues the c p a advised petitioner that the treaty exempted petitioner’s first years of income from federal_income_tax because petitioner was receiving the payments from a governmental scientific or educational_organization and not from a private source on the c p a ’s advice petitioner filed his through tax returns excluding the rutgers payments from income for petitioner filed a form 1040nr-ez u s income_tax return for certain nonresident_aliens with no dependents reporting his filing_status as married filing separate and dollar_figure in nontaxable salary resulting in an overpayment equal to his withholdings of dollar_figure petitioner reported no other income deductions allowances or credits on page of the form petitioner fully disclosed that he was from russia the purpose of his visit was research in high-energy physics he had filed a form 1040nr-ez his income was exempt from federal_income_tax under article paragraph c of the treaty and he was not subject_to income_tax in russia for the income he was excluding in the united_states petitioner reported the payments from rutgers in a similar manner he filed a form 1040nr-ez reporting dollar_figure as nontaxable wages the only material difference from was that for petitioner reported dollar_figure in taxable wages which represented the final months of the payments because petitioner calculated that the 5-year exemption under the treaty ended on date after subtracting a personal_exemption of dollar_figure petitioner computed a tax of dollar_figure and netted the tax against his withholdings of dollar_figure yielding an overpayment of dollar_figure in the irs examined petitioner’s and tax returns the examiner determined that petitioner should have reported all of his salary from rutgers as taxable wages on the basis of the examiner’s findings the irs issued a notice_of_deficiency dated date determining deficiencies in income taxes of dollar_figure and dollar_figure for and respectively petitioner timely petitioned this court seeking redetermination of the deficiencies concurrently the irs issued a notice_of_deficiency to petitioner’s wife pertaining to her and tax returns in which she had similarly excluded her income from fermilab because of the treaty and filed using married filing separate status the irs again maintained its position that the treaty did not exclude her wages from federal_income_tax and issued a notice_of_deficiency petitioner’s wife also timely petitioned the court for redetermination of the deficiencies petitioner and his wife sent their petitions to the court in one envelope the court assigned docket no 3770-07s to petitioner’s petition and docket no 3771-07s to his wife’s petition subsequently petitioner and his wife established to respondent’s satisfaction that as a couple they were jointly entitled in and to dependency_exemptions for their two children and itemized_deductions in the following amounts dependency_exemptions real_estate_taxes home mortgage interest contributions dollar_figure big_number big_number dollar_figure big_number big_number -0- petitioner also established that he was separately entitled to deductions in and for state_income_tax that he had paid in amounts of dollar_figure and dollar_figure respectively however sec_6013 provides a limitation such that once an individual and his spouse have filed separate returns for a year and either spouse has petitioned the court after receiving a notice_of_deficiency from the commissioner then the spouses are precluded from filing a joint_return for that year the court heard petitioner’s case at a trial session in chicago the court did not hear petitioner’s wife’s case which was set for trial on the same calendar because she and respondent had reached a settlement agreement before trial on date the court entered an agreed decision in the petitioner’s wife’s case at docket no 3771-07s apparently the settlement provided that the petitioner’s wife’s wages from fermilab were taxable as income to her she was entitled to all of the dependency_exemptions for the two children for and and she was entitled to one-half of the above-mentioned joint itemized_deductions accordingly with respect to the exemptions and deductions for petitioner’s case the court ordered respondent and petitioner to enter into a supplemental stipulation of facts which the court filed on date the supplemental stipulation provided that petitioner is entitled to the following amounts dependency_exemptions personal_exemption real_estate_taxes home mortgage interest contributions state_income_tax -0- dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure -0- dollar_figure dollar_figure dollar_figure -0- dollar_figure consequently at trial respondent requested that the court enter its decision under rule to take into account petitioner’s entitlement to personal exemptions and itemized_deductions listed above discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing that the determination is in error rule a 290_us_111 under sec_7491 the burden regarding factual matters may shift to the commissioner if the taxpayer produces credible_evidence and meets the other requirements of the section petitioner did not argue for a burden shift and therefore the burden remains with him the role of the judiciary in interpreting tax_treaty provisions is to decide their underlying intent or purpose 120_tc_430 n w life assurance co of can v commissioner 107_tc_363 we therefore begin our analysis by examining the treaty itself the pertinent part of article students trainees and researchers provides as follows an individual who is a resident of a contracting state at the beginning of his visit to the other contracting state and who is temporarily present in that other state for the primary purpose of c studying or doing research as a recipient of a grant allowance or other similar payments from a governmental religious charitable scientific literary or educational_organization shall be exempt from tax by that other state with respect to payments from abroad for the purpose of his maintenance education study research or training and with respect to the grant allowance or other similar payments the exemption in paragraph shall apply only for such period of time as is ordinarily necessary to complete the study training or research except that no exemption for training or research shall extend for a period exceeding five years this article shall not apply to income from research if such research is undertaken not in the public interest but primarily for the private benefit of a specific person or persons treaty art tax_treaties cch par at big_number reviewing article we conclude that petitioner satisfies the requirements in that he was a resident of russia at the beginning of his visit to the united_states he was temporarily present in the united_states for the purpose of conducting research the payments came from a governmental scientific or educational_organization and he undertook the research for the public interest and not for private benefit the sole remaining issue then is whether under article paragraph c petitioner was the recipient of a grant allowance or other similar payments in a case with nearly identical facts the u s court of federal claims had to decide whether mr sarkisov a russian citizen was doing research as a recipient of a grant according to the meaning and application of that phrase as it appears in the treaty sarkisov v united_states aftr 2d ustc par big_number fed cl mr sarkisov had entered the united_states in from russia on a temporary basis on a j-1 visa to conduct research in physics optics spectroscopy for the university of nevada id pincite ustc par big_number at big_number on the entrance document mr sarkisov stated that he had financial support from no other sponsor id the university of nevada’s funding for the project came from several grants including grants from cornell university the department of energy and the u s navy id pincite ustc par big_number at big_number mr sarkisov was not a direct recipient of any of the grants and none of the grants specified that the funding depended on the university’s continued employment of mr sarkisov id the university paid mr sarkisov a salary and withheld federal_income_tax id pincite ustc par big_number at big_number mr sarkisov filed refund claims for through which the irs denied id mr sarkisov then commenced an action against the united_states in the court of federal claims for refunds contending that the salary payments were exempt under the treaty as grants for research pursuant to article c id in granting summary_judgment in favor of the united_states the court of federal claims while acknowledging that mr sarkisov met the basic requirements of the treaty held that his salary from the university of nevada was not exempt from federal_income_tax as a grant for the following reasons first the record was replete with references to mr sarkisov as an employee of the university but the record contained no references to mr sarkisov as a grant recipient id pincite ustc par big_number at big_number although mr sarkisov’s employment contract emphasized that the university made his hiring contingent on the university’s receiving grant funding the court found that the university incorporated the contingency into the contract simply to protect itself against a shortfall of funds for research which in no manner converted mr sarkisov’s salary into a grant id second although mr sarkisov argued that in the modern environment grantors make grants to universities not to individuals the court held that treaty terms are matters for contracting states to address not the judiciary id third the term grant carries a special meaning and the court concluded that it would create unintended benefits to parties outside the scope of the treaty’s language to interpret the term so broadly as to incorporate all payments to researchers including a monthly salary as a grant id pincite through ustc par big_number at big_number now we compare the facts in petitioner’s case with those in sarkisov v commissioner supra first many documents in the record such as the faculty employment agreement and the forms w-2 refer to petitioner as an employee receiving a salary the year rutgers grant proposal of about pages mentions petitioner only briefly as leading one of the subprojects never as leading one of the main projects and not as a senior physicist we believe petitioner and his colleagues when they say petitioner performed well and that rutgers could not have proceeded on the cdf data-handling without his participation petitioner led a team of people and gave international presentations however he reported to another physicist who rutgers listed as one of the senior physicists on the cdf project similarly the court received into evidence annual nsf grant approval letters for citing the names of other rutgers physicists but not petitioner further and importantly petitioner himself acknowledged that without his presence rutgers’s other nsf projects would have continued and rutgers might have substituted a different subproject in its grant request in summary we find first that rutgers conditioned petitioner’s employment on rutgers’s receipt of funding from the nsf but critically rutgers’s nsf funding was not contingent on petitioner’s participation second if the modern funding environment has shifted to providing grants to universities instead of to individuals we agree with the court of federal claims that the contracting states have the responsibility to modify their treaty terms if they choose not the judiciary third in accord with the court of federal claims we too recognize that the term grant has a precise meaning we likewise hold that it would be overly broad to construe all payments for research as a grant in summary we hold that petitioner was not the recipient of a grant allowance or other similar payments under article paragraph c of the treaty between the united_states and the russian federation as a result the salary that petitioner received during and from rutgers is includable in income to reflect our disposition of the issues decision will be entered under rule
